              Case 5:20-mc-51191-JEL ECF No.AUSA:  Frances LeeFiled
                                             3, PageID.25      Carlson
                                                                    10/06/20 Telephone:
                                                                               Page 1 of(313)
                                                                                           21226-9696
AO 106 (Rev. 04/10) Application for a Search Warrant   Special Agent:       Jimmie Pharr, ATF              Telephone: (419) 351-1579


                                        UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Eastern District of Michigan
                      In the Matter of                                  )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        Case No. 5:20-mc-51191 -2
the location data for a Sprint Spectrum cellular telephone              )                 Judge: Levy, Judith E.
(More fully described in Attachment A)                                  )                 Filed: 10-06-2020
                                                                        )
                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following property (describe the property to be
searched and give its location):
See ATTACHMENT A.


located in the                Eastern            District of            Michigan                , there is now concealed (describe
the property to be seized):
See ATTACHMENT B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
                   contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
       The search is related to a violation of:
         Code Section                                                 Offense Description
18 USC Section 922(g)(1)                      Felon in Possession of a Firearm


         See Affidavit. To ensure compliance with the Pen Register Statute, this Search Warrant Application sets forth
requirements in 18 U.S.C. § 3122 and the Search Warrant acts as a Pen Register order under 18 U.S.C. § 3123.
Accordingly, the undersigned attorney certifies: (i) he / she is an “attorney for the government,” (ii) ______________
is the law enforcement agency conducting the investigation, and (iii) the information sought is likely to be relevant to
an ongoing investigation of this agency.

           ✔ Continued on the attached sheet.
           ✔ Delayed notice 30 days (give exact ending date if more than 30 days:                                         ) is requested
                 under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


               Search Warrant Applicant’s signature                                      Pen Register Applicant’s signature
             Jimmie Pharr, Special Agent, ATF                               Frances Lee Carlson, Assistant United States Attorney
                   Agent's printed name and title                                           AUSA printed name and title

Search warrant sworn to before me and signed in my presence and/or by reliable electronic means.

Date:      October 6, 2020
                                                                                                 Judge’s signature
City and state: XXXXXXXXXXXXXXXX
                Detroit, Michigan 48226 Bay City, MI                               Patricia Morris, U. S. Magistrate Judge
                                                                                               Printed name and title
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.26 Filed 10/06/20 Page 2 of 21




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION



                     AFFIDAVIT IN SUPPORT OF
              AN APPLICATION FOR A SEARCH WARRANT

      I, Jimmie Pharr, being duly sworn, hereby depose and state as follows:

             I.   INTRODUCTION AND AGENT BACKGROUND

      1.     I make this affidavit in support of an application for a search warrant

under Federal Rule of Criminal Procedure 41 to authorize law enforcement to

employ electronic investigative techniques, as described in the following

attachment, to determine the location of the target cellular device assigned dialed

number (734) 341-8912, (the “Target Cellular Device”). The service provider for

the Target Cellular Device is Sprint Spectrum L.P. This affidavit is made in

support of up to two different search warrants to locate the Target Cellular Device:

1) by obtaining information from the service provider, e.g., cell site information

and 2) by utilizing a device that acts as a cell phone tower sometimes referred to as

a Cell Site Simulator. In addition, because this request may be construed as a Pen

Register / Trap and Trace device or request, the application for this warrant (which

includes this affidavit) is intended to comply with 18 U.S.C. § 3122.

      2.     I am a Special Agent, with the Bureau of Alcohol, Tobacco, Firearms

and Explosives (ATF), and have been since January of 2016. I am currently

                                             1
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.27 Filed 10/06/20 Page 3 of 21




assigned to the Detroit Field Division. I completed twenty-six weeks of training,

which was comprised of the Criminal Investigator Training Program and the ATF

Special Agent Basic Training program at the Federal Law Enforcement Training

Center in Glynco, Georgia. I received extensive training on firearms identification,

common scenarios involving firearms and narcotics trafficking, and identification

and effects of controlled substances. Additionally, I received training on

undercover investigations related to firearms and narcotics trafficking, which

included investigative techniques and common subject behavior. I am also an ATF

Firearms Interstate Nexus Expert. I was also employed as a Detroit Police Officer

for the City of Detroit for approximately three years, 2013-2016. During my

employment with the Detroit Police Department, I conducted and participated in

numerous criminal investigations focused on individuals who illegally possessed

firearms and narcotics.

      3.     During my employment with ATF, I have assisted with investigating

criminal violations relating to firearms, violent crime, and narcotics. I have

participated in various aspects of criminal investigations, including interviews,

physical surveillance, and the execution of search warrants. I am familiar with and

have participated in investigative methods, including electronic surveillance, visual

surveillance, search warrants, and the utilization of confidential informants. I have

experience in the investigation, apprehension and prosecution of individuals

                                          2
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.28 Filed 10/06/20 Page 4 of 21




involved in federal criminal offenses, the use of cellular devices to commit those

offenses and the available technology that can be used by law enforcement to assist

in identifying the users of cellular devices and their location.

      4.     The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and officers.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

      5.     There is reason to believe that the Target Cellular Device is currently

located in this district. Per the Michigan Department of State records, as of July of

2020, Markalowe STEEN last listed his address as 18571 Pine West Bldg. #1,

Brownstown, Michigan 48193, which is located in the Eastern District of

Michigan. This is also the same address listed by the Michigan Department of

Corrections (“MDOC”) when Markalow Keith STEEN (“M. STEEN”) was

discharged from parole on August 27, 2020. Additionally, the Target Cellular

Device has an area code associated with Brownstown, Michigan.

      6.     Based on my training and experience and the facts set forth in this

affidavit, there is probable cause to believe that M. STEEN is using the Target

Cellular Device. I know from training and experience that cell phone users

normally have their cellular telephones with them, so locating a user’s cellular

phone will show that user’s location. I believe that locating the Target Cellular

                                           3
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.29 Filed 10/06/20 Page 5 of 21




Device will lead to the location of M. STEEN, who violated 18 U.S.C. § 922(g)(1)

(Felon in Possession of a Firearm) in August of 2020. A Federal arrest warrant was

issued by this court for M. STEEN’s arrest on September 23, 2020. Accordingly,

M. STEEN is a “person to be arrested” within the meaning of Federal Rule of

Criminal Procedure 41(c)(4).


                           II.   PROBABLE CAUSE

      7.    On August 15, 2020, at approximately 6:55 p.m. Detroit Police

Department (DPD) Scout car #10-52, comprised of Officer Scott (badge #4261),

Officer McBee (badge #2438) and Officer Alyacoub (badge #40), while on routine

patrol, were driving through the Grand Cru Liquor Store parking lot, located at

5412 W. Warren Ave. Detroit, Michigan. As Officers drove through the parking lot

they observed an unknown black male wearing a black jersey and black

sweatpants, later identified as M. STEEN, standing on the sidewalk on the north

side of Warren with a black handgun tucked inside the right side of his waistband.

As DPD Officers stopped in their fully marked police vehicle to further investigate,

M. STEEN began to flee on foot in unprovoked flight. Officers gave chase and

observed M. STEEN discard a firearm onto the sidewalk. M. STEEN was detained.

Officer Scott recovered a Smith & Wesson pistol, model: M&P Shield,

caliber: .40, bearing serial number LEU3427. The Smith & Wesson pistol was

loaded with 6 live rounds of ammunition.
                                         4
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.30 Filed 10/06/20 Page 6 of 21




      8.     Upon searching M. STEEN a Smith & Wesson pistol, model: M&P

Shield, caliber: .40, bearing serial number JDU6023 (fully loaded with 6 live

rounds of ammunition) was recovered from M. STEEN’s person in his fanny pack.

An additional pistol magazine containing 7 live rounds of ammunition was also

recovered from M. STEEN’s fanny pack. STEEN was arrested for carrying a

concealed weapon. M. STEEN was transported to the Detroit Detention Center

(DDC) for processing without incident. The Smith & Wesson pistols were placed

in evidence at DPD’s 11th Precinct. The above listed firearms were queried in the

National Crime Information Center (NCIC) and found not to be stolen. The police

report listed M. STEEN’S address as 18571 Pine West Bldg. #1, Brownstown,

Michigan 48193.

      9.      On September 23, 2020, the United State District Court for the

Eastern District of Michigan issued a Federal Arrest Warrant for M. STEEN for

violating Title 18 U.S.C. § 922(g)(1) (Felon in Possession of a Firearm).

      10.    I reviewed records provided by the MDOC which show that M.

STEEN was discharged from parole on August 27, 2020. Per MDOC records, M.

STEEN last provided MDOC with a cellular phone number of (734) 341-8912, that

is, the Target Cellular Device, a home phone number of (301) 442-3574, and an

address of 18571 Pine West Bldg. #1, Brownstown, Michigan 48193. M. STEEN

also listed Chenay STEEN as his mother.

                                         5
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.31 Filed 10/06/20 Page 7 of 21




      11.    On September 29, 2020, the query of an open source database

revealed the Target Cellular Device being linked to M. STEEN. Chenae Steen is

listed as the subscriber and M. STEEN is listed as the alternate name on the

account. In contrast, Chenae Steen is listed as the subscriber and the alternate of

the account linked to phone number (301) 442-3574, the home phone number

provided by M. STEEN to MDOC.




                                          6
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.32 Filed 10/06/20 Page 8 of 21




   12.    I believe based on the above information, M. STEEN is the user of the

Target Cellular Device. Information obtained from this search warrant will be used

to attempt to locate M. STEEN within the next 30 days.



   III.    AUTHORIZATION REQUEST & MANNER OF EXECUTION

   13.    I request that the Court issue the proposed search warrant pursuant to

Federal Rule of Criminal Procedure 41 and 18 U.S.C. § 2703(c).

   14.     Because collecting the information authorized by this warrant may fall

within the statutory definitions of a “pen register” or a “trap and trace device,” see

18 U.S.C. § 3127(3) & (4), this application and the accompanying warrant are

intended to comply with requirements set forth in 18 U.S.C. §§ 3122-3123.

   15.    In my training and experience, I have learned that cellular phones and

other cellular devices communicate wirelessly across a network of cellular

infrastructure, including towers that route and connect individual communications.

When sending or receiving a communication, a cellular device broadcasts certain

signals to the cellular tower that is routing its communication. These signals

include a cellular device’s unique identifiers.

   16.    In my training and experience, I have learned that Sprint Spectrum L.P. is

a company with its headquarters located within the United States and provides

cellular telephone access to the general public. I also know that providers of

                                          7
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.33 Filed 10/06/20 Page 9 of 21




cellular telephone service have technical capabilities that allow them to collect and

generate at least two kinds of information about the locations of the cellular

telephones to which they provide service: (1) E-911 Phase II data, also known as

GPS data or latitude-longitude data, and (2) cell-site data, also known as

“tower/face information” or cell tower/sector records. E-911 Phase II data provides

relatively precise location information about the cellular telephone itself, either via

GPS tracking technology built into the phone or by triangulating on the device’s

signal using data from several of the provider’s cell towers. Cell-site data identifies

the “cell towers” (i.e., antenna towers covering specific geographic areas) that

received a radio signal from the cellular telephone and, in some cases, the “sector”

(i.e., faces of the towers) to which the telephone connected. These towers are often

a half-mile or more apart, even in urban areas, and can be 10 or more miles apart in

rural areas. Furthermore, the tower closest to a wireless device does not necessarily

serve every call made to or from that device.

   17.    To facilitate execution of this warrant, law enforcement may use an

investigative device or devices (sometimes referred to as a Cell Site Simulator)

capable of broadcasting signals that will be received by the Target Cellular Device

or receiving signals from nearby cellular devices, including the Target Cellular

Device. Such a device may function in some respects like a cellular tower, except

that it will not be connected to the cellular network and cannot be used by a cell

                                           8
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.34 Filed 10/06/20 Page 10 of 21




phone to communicate with others. The device may send a signal to the Target

Cellular Device and thereby prompt it to send signals that include the unique

identifier of the device. Law enforcement may monitor the signals broadcast by the

Target Cellular Device and use that information to determine the Target Cellular

Device’s location, even if it is located inside a house, apartment, or other building.

   18.    The investigative device may interrupt cellular service of phones or other

cellular devices within its immediate vicinity. Any service disruption to non-target

devices will be brief and temporary, and all operations will attempt to limit the

interference with such devices. In order to connect with the Target Cellular Device,

the device may briefly exchange signals with all phones or other cellular devices in

its vicinity. These signals may include cell phone identifiers. The device will not

complete a connection with cellular devices determined not to be the Target

Cellular Device, and law enforcement will limit collection of information from

devices other than the Target Cellular Device. To the extent that any information

from a cellular device other than the Target Cellular Device is collected by the law

enforcement device, law enforcement will delete that information, and law

enforcement will make no investigative use of it absent further order of the court,

other than distinguishing the Target Cellular Device from all other cellular devices.

   19.    Wireless providers also maintain business records and subscriber

information for particular accounts. This information could include the

                                          9
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.35 Filed 10/06/20 Page 11 of 21




subscribers’ full names and addresses, the address to which any equipment was

shipped, the date on which the account was opened, the length of service, the types

of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscribers’ Social Security Numbers and dates of

birth, all telephone numbers and other identifiers associated with the account, and a

description of the services available to the account subscribers. In addition,

wireless providers typically generate and retain billing records for each account,

which may show all billable calls (including outgoing digits dialed). The providers

may also have payment information for the account, including the dates, times and

sometimes, places, of payments and the means and source of payment (including

any credit card or bank account number).

   20.    Delayed notice. I further request, pursuant to 18 U.S.C. § 3103a(b) and

Federal Rule of Criminal Procedure 41(f)(3), that the Court authorize the officer

executing the warrant to delay notice until 30 days after the collection authorized

by the warrant has been completed. This delay is justified because there is

reasonable cause to believe that providing immediate notification of the warrant

may have an adverse result as defined in 18 U.S.C. § 2705. Providing immediate

notice to the subscriber or user of the Target Cellular Device would seriously

jeopardize the ongoing investigation. Such disclosure would give that person an

opportunity to destroy evidence, change patterns of behavior, notify confederates,

                                          10
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.36 Filed 10/06/20 Page 12 of 21




and flee from prosecution. See 18 U.S.C. § 3103a(b)(1). There is a reasonable

necessity for the use of the techniques described. See 18 U.S.C. § 3103a(b)(2). As

further specified in the attachment, which is incorporated into the warrant, the

proposed search warrant does not authorize the seizure of any tangible property.

See 18 U.S.C. § 3103a(b)(2). Moreover, to the extent that the warrant authorizes

the seizure of any wire or electronic communication (as defined in 18 U.S.C. §

2510) or any stored wire or electronic information, there is a reasonable necessity

for that seizure. See 18 U.S.C. § 3103a(b)(2).

   21.    I further request the following information from the service provider: all

precision real-time location information, including E-911 Phase II data, GPS data,

and latitude-longitude data, and real time cell site information; call detail records,

including cell site location information for the past 30 days; subscriber information

and extended subscriber information; handset information; and per call

measurement data (PCMD) for the past 30 days.

   22.    Time of execution. I further request that the Court authorize execution of

the warrant at any time of day or night, owing to the potential need to locate the

Target Cellular Device outside of daytime hours.

   23.    Sealing of documents. I further request that the Court order all documents

in support of this application, including the affidavit and search warrant, be sealed

until further order by the Court.These documents discuss an ongoing criminal

                                          11
   Case 5:20-mc-51191-JEL ECF No. 3, PageID.37 Filed 10/06/20 Page 13 of 21




investigation that is neither public nor known to all of the targets of the investigation.

Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize the investigation. I further request that the Court

order any service provider, or their representatives, not to disclose the existence of

this warrant or investigation unless ordered to do so by the Court.

   24.      A search warrant may not be legally necessary to authorize all of the

investigative techniques described. Nevertheless, I submit this warrant application

out of an abundance of caution.



                                                    Respectfully submitted,


                                                    Jimmie Pharr
                                                    ATF Special Agent

         Sworn to before me and signed in my
         presence and/or by reliable electronic means.


         ________________________________
         HONORABLE PATRICIA MORRIS
         UNITED STATES MAGISTRATE JUDGE
         EASTERN DISTRICT OF MICHIGAN


                October 6, 2020
         DATE: _____________________




                                           12
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.38 Filed 10/06/20 Page 14 of 21




                                ATTACHMENT A
      This warrant authorizes the use of the electronic investigative technique

described in Attachment B to identify the location of the cellular device assigned

phone number (734) 341-8912, whose wireless provider is Sprint Spectrum L. P.

      This Warrant also serves as a Pen Register order under 18 U.S.C. § 3123.

The Court makes the following findings: Markalowe STEEN is the person to

whom the pen register or trap and trace device is to be attached/applied and who is

the subject of the criminal investigation; (734) 341-8912 is the phone number to

which the device is to be attached; and 18 U.S.C. § 922(g) is the offense, or one of

the offenses, to which this information relates; and

      The attorney for the government certifies to this Court that the information

likely to be obtained by the installation and use of the pen register or trap and trace

device is relevant to an ongoing criminal investigation by the Bureau of Alcohol,

Tobacco, Firearms and Explosives.




                                              1
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.39 Filed 10/06/20 Page 15 of 21




                               ATTACHMENT B
                 Particular Things to Be Seized from Cell Phone
                                Service Provider

      1.     Information about the target cell phone and its location, later referred

to collectively as location information, include all precision location information,

E-911 Phase II data, GPS data, latitude-longitude data, per call measurement data

(PCMD, RTT, or similar), and real time cell site information for 30 days,

beginning from the date the warrant was issued. The information includes

monitoring non-content signaling and routing information, including all non-

content packet switched data, through the installation and use of a pen register and

trap and trace device pursuant to 18 U.S.C. § 3123 by the service provider and the

Bureau of Alcohol, Tobacco, Firearms and Explosives. Because the request for

such location data may include use of a “pen register” or a “trap and trace device,”

see 18 U.S.C. § 3127(3) & (4), the application and the warrant are designed to

comply with the Pen Register Statute as well as Rule 41. The application therefore

includes all information required for and serves as a pen register application,

18 U.S.C. § 3123(a); similarly, the warrant therefore includes all the information

required for and serves as a pen register order, 18 U.S.C. § 3123(b).

      2.     To the extent that the information described is within the possession,

custody, or control of the service provider, the service provider is required to

disclose all location information to the government.


                                              1
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.40 Filed 10/06/20 Page 16 of 21




      3.       All subscriber, extended subscriber, handset information (including

make and model), and WI-FI MAC address, as well as all technical assistance

necessary to accomplish the collection of the location information unobtrusively

and with as little interference as possible. This includes initiating a signal to

determine the location of the target cell phone on the service provider’s network or

with such other reference points as may be reasonably available and at such

intervals and times directed by the government.

      4.       Call detail records with cell site location information for voice, SMS,

MMS, and data connections and per call measurement data (PCMD, RTT, or

similar) reports for the past thirty (30) days. The government shall compensate the

service provider for reasonable expenses incurred in furnishing such facilities or

assistance. Any service provider or representative who gains access to the

information in this warrant shall not disclose the existence of the warrant or

investigation unless ordered to do so by the Court. This warrant does not authorize

the seizure of any tangible property. In approving this warrant, the Court finds

reasonable necessity for the seizure of the information described. See 18 U.S.C. §

3103a(b)(2).

      This warrant also requires the service provider, Sprint Spectrum L. P., to

activate and/or provide all of the requested information in this warrant within 48

hours of the service of this warrant to the service provider, Sprint Spectrum L. P.



                                               2
                   Case 5:20-mc-51191-JEL ECF No. 3,AUSA:  Frances Lee Carlson
                                                     PageID.41                    Telephone: (313) 226-9696
                                                                  Filed 10/06/20 Page   17 of 21
AO 93 (Rev. 11/13) Search and Seizure Warrant                 Special Agent:        Jimmie Pharr, ATF            Telephone: (419) 351-1579


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                           In the Matter of                                    )
              (Briefly describe the property to be searched                    )
               or identify the person by name and address)                     )   Case No. 5:20-mc-51191 -2
      the location data for a Sprint Spectrum cellular telephone               )            Judge: Levy, Judith E.
      (More fully described in Attachment A)                                   )            Filed: 10-06-2020
                                                                               )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the            Eastern            District of          Michigan                          .
(describe the property to be searched and give its location):

See ATTACHMENT A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the property described
above, and that such search will reveal (describe the property to be seized):
See ATTACHMENT B.


         This Warrant, including its attachments, also serves as a Pen Register order under 18 U.S.C. § 3123. The Court makes
the following findings: ___________________________
                            Markalow Keith Steen            is the person to whom the pen register or trap and trace device is to be
attached/applied and who is the subject of the criminal investigation; (_____)_____-_______
                                                                           734 341 8912          is the phone number to which the
device is to be attached; and _____
                                18 U.S.C. § ________
                                              922(g)(1) is the offense, or one of the offenses, to which information relates.
                                                                                   October 20, 2020
         YOU ARE COMMANDED to execute this warrant on or before XXXXXXXXXX    October 19, 2020               (not to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m.   ✔    at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                 (United States Magistrate Judge)
     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30)           until, the facts justifying, the later specific date of                                      .


Date and time issued:          October 6, 2020       11:05 am
                                                                                                          Judge’s signature

City and state:       XXXXXXXXXXXXXXX
                      Detroit, Michigan 48226 Bay City, MI                                   Patricia Morris, U. S. Magistrate Judge
                                                                                                        Printed name and title
                   Case 5:20-mc-51191-JEL ECF No. 3, PageID.42 Filed 10/06/20 Page 18 of 21
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                   Return
Case No.:                              Date and time warrant executed:      Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                  Executing officer’s signature


                                                                                     Printed name and title
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.43 Filed 10/06/20 Page 19 of 21




                                ATTACHMENT A
      This warrant authorizes the use of the electronic investigative technique

described in Attachment B to identify the location of the cellular device assigned

phone number (734) 341-8912, whose wireless provider is Sprint Spectrum L. P.

      This Warrant also serves as a Pen Register order under 18 U.S.C. § 3123.

The Court makes the following findings: Markalowe STEEN is the person to

whom the pen register or trap and trace device is to be attached/applied and who is

the subject of the criminal investigation; (734) 341-8912 is the phone number to

which the device is to be attached; and 18 U.S.C. § 922(g) is the offense, or one of

the offenses, to which this information relates; and

      The attorney for the government certifies to this Court that the information

likely to be obtained by the installation and use of the pen register or trap and trace

device is relevant to an ongoing criminal investigation by the Bureau of Alcohol,

Tobacco, Firearms and Explosives.
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.44 Filed 10/06/20 Page 20 of 21




                               ATTACHMENT B
                 Particular Things to Be Seized from Cell Phone
                                Service Provider

      1.     Information about the target cell phone and its location, later referred

to collectively as location information, include all precision location information,

E-911 Phase II data, GPS data, latitude-longitude data, per call measurement data

(PCMD, RTT, or similar), and real time cell site information for 30 days,

beginning from the date the warrant was issued. The information includes

monitoring non-content signaling and routing information, including all non-

content packet switched data, through the installation and use of a pen register and

trap and trace device pursuant to 18 U.S.C. § 3123 by the service provider and the

Bureau of Alcohol, Tobacco, Firearms and Explosives. Because the request for

such location data may include use of a “pen register” or a “trap and trace device,”

see 18 U.S.C. § 3127(3) & (4), the application and the warrant are designed to

comply with the Pen Register Statute as well as Rule 41. The application therefore

includes all information required for and serves as a pen register application,

18 U.S.C. § 3123(a); similarly, the warrant therefore includes all the information

required for and serves as a pen register order, 18 U.S.C. § 3123(b).

      2.     To the extent that the information described is within the possession,

custody, or control of the service provider, the service provider is required to

disclose all location information to the government.
  Case 5:20-mc-51191-JEL ECF No. 3, PageID.45 Filed 10/06/20 Page 21 of 21




      3.       All subscriber, extended subscriber, handset information (including

make and model), and WI-FI MAC address, as well as all technical assistance

necessary to accomplish the collection of the location information unobtrusively

and with as little interference as possible. This includes initiating a signal to

determine the location of the target cell phone on the service provider’s network or

with such other reference points as may be reasonably available and at such

intervals and times directed by the government.

      4.       Call detail records with cell site location information for voice, SMS,

MMS, and data connections and per call measurement data (PCMD, RTT, or

similar) reports for the past thirty (30) days. The government shall compensate the

service provider for reasonable expenses incurred in furnishing such facilities or

assistance. Any service provider or representative who gains access to the

information in this warrant shall not disclose the existence of the warrant or

investigation unless ordered to do so by the Court. This warrant does not authorize

the seizure of any tangible property. In approving this warrant, the Court finds

reasonable necessity for the seizure of the information described. See 18 U.S.C. §

3103a(b)(2).

      This warrant also requires the service provider, Sprint Spectrum L. P., to

activate and/or provide all of the requested information in this warrant within 48

hours of the service of this warrant to the service provider, Sprint Spectrum L. P.
